ACCEPTED
                                                                                      01-15-00713-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 10/5/2015 4:49:46 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                        NO. 01-15-00713-CV
              ______________________________________
                                                                 FILED IN
                                                          1st COURT OF APPEALS
                      In the Court of Appeals for the         HOUSTON, TEXAS
                First District of Texas at Houston, Texas 10/5/2015 4:49:46 PM
                                                          CHRISTOPHER A. PRINE
           ___________________________________________ Clerk

                 IN THE MATTER OF C.D., A CHILD
           ____________________________________________

                  On appeal from the 315th District Court
                 of Harris County, Texas, No. 2014-03650J


 APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO
                  FILE APPELLANT’S BRIEF
_____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:
       Octavia Jackson, appellant, files this First Motion for Extension of
Time to file Appellant’s Brief and shows the following:
                          1. Nature of Proceeding
      This appeal arises out of a proceeding in the District Court for the
315th Judicial District, Harris County, entitled In the Interest of: C.D., A
Child and numbered 2014-03650J.
                  2. Deadline for Filing Appellant’s Brief.
      The deadline for filing Appellant's Brief was September 24, 2015.
                       3. Length of Extension Sought.
      The length of extension sought for filing Appellant's Brief is 12 days.
              4. Facts Relied Upon to Explain Need for Extension.
      Appellant requires additional time to file Appellant’s brief due to
counsel’s busy trial court schedule and delayed notice of appointment to this


                                      1
case as Appellate Counsel. As a result counsel has been unable to complete
Appellant’s brief in the last 30 days. At the time of the filing of this motion,
Counsel for Appellant also filed an Ander’s Brief in this case.
                   5. Number of Previous Extensions Granted.
      There have been no previous extensions granted in this case.
                                  6. Prayer
      WHEREFORE, appellant requests that this Court grant appellant's
motion, extending time for filing the Notice of Appeal by 12 days.

                                              Respectfully submitted,



                                              /s/Stephen M. Pierce
                                              STEPHEN M. PIERCE
                                              SBN: 24062192
                                              909 Texas, #402
                                              Houston, Texas 77002
                                              (832) 463-0224
                                              FAX (832) 201-9668
                                              Attorney for Appellant




                   CERTIFICATE OF CONFERENCE

      I, Stephen M. Pierce, hereby certify that on December 4, 2013 I
contacted Sandra Hachem of the Harris County Attorney’s Office regarding
this Motion to Substitute Counsel and she indicated she was unopposed to
the motion.




                                       2
                                             /s/Stephen M. Pierce
                                              STEPHEN M. PIERCE


                         CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing motion has been served on

all counsel of record, on October 5, 2015.



                                                 /s/Stephen M. Pierce
                                             STEPHEN M. PIERCE




                                             3